Case 0:20-cv-61912-DPG Document 1-2 Entered on FLSD Docket 09/18/2020 Page 1 of 3




                         EXHIBIT 2
                       Defendant David Jones’s
                        Consent to Removal
Case 0:20-cv-61912-DPG Document 1-2 Entered on FLSD Docket 09/18/2020 Page 2 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  LARRY KLAYMAN,                                               Case No. ________________

                 Plaintiff,

         vs.                                                DEFENDANT DAVID JONES’S
                                                             CONSENT TO REMOVAL
  INFOWARS, LLC; FREE SPEECH SYSTEMS,
  LLC; ALEX E. JONES; DAVID JONES;
  OWEN SHROYER; and ROGER STONE,

                 Defendants.

         TO THE CLERK OF THIS COURT AND TO ALL PARTIES AND THEIR
  COUNSEL OF RECORD:
         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332(a), 1441(a), and 1446
  Defendant David Jones hereby consents to the removal to this Court, by Defendants Infowars,
  LLC, Free Speech Systems, LLC, Alex E. Jones, and Owen Shroyer, the civil action from the
  Seventeenth Judicial District Court for Broward County, Florida entitled Klayman v. Infowars,
  LLC, et al., Case No. CACE-20-007120.
         Such consent should not be deemed a waiver of any substantive, procedural, or
  jurisdictional defenses to the claims of the plaintiff, which are all hereby preserved.



         Dated: September 18, 2020.                     Respectfully submitted,
                                                        /s/ Walter Taché
                                                        Walter Taché
                                                        Florida Bar No. 28850
                                                        wtache@tachebronis.com
                                                        service@tachebronis.com
                                                        TACHE, BRONIS, CHRISTIANSON
                                                        AND DESCALZO, P.A.
                                                        150 S.E. 2nd Avenue, Suite 600
                                                        Miami, FL 33131
                                                        Telephone: (305) 537-9565
                                                        Facsimile: (305) 537-9567
Case 0:20-cv-61912-DPG Document 1-2 Entered on FLSD Docket 09/18/2020 Page 3 of 3




                                           Of Counsel:
                                           David S. Wachen
                                           (Pro Hac Vice application pending)
                                           david@wachenlaw.com
                                           WACHEN LLC
                                           11605 Montague Court
                                           Potomac, MD 20854
                                           Telephone: (240) 292-9121
                                           Facsimile: (301) 259-3846
                                           Counsel for Defendant David Jones
